DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Claim Status
Applicant’s reply filed 1/6/2022 is acknowledged.  Claims 1, 10, 11, 15-23, and 26 were pending. Claim 21 is canceled. Claims 1, 15, and 23 have been amended. Claim 26 is withdrawn from consideration as being drawn to a non-elected invention (see applicant’s election on 3/11/2021).
Currently, claims 1, 10, 11, 15-20, 22-23, and 26 are pending.
Currently, claims 1, 10, 11, 15-20, and 22-23 are under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 1/6/2022 has been acknowledged and considered. A signed copy is attached hereto.
Priority
	This application is a national stage entry (371) of PCT/AU2017/050998, filed 9/14/2017, and claims priority from Australian application AU2016903724, filed 9/16/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Rejections Withdrawn
	Rejection of claims 1, 10-11, 15-20, and 23 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150166661A1), as evidenced by Tozer et al. (Nature Reviews Cancer 2005, 5:423—435), and the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e), and further in view of Reyes et al. (WO2015153916A1, reference of the IDS) is withdrawn in view of Applicant’s arguments.
	Rejection of claims 1, 10-11, and 15-23 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150166661A1), Reyes et al. (WO2015153916A1, reference of the IDS), and further in view of Kremmidiotis et al. (Mol Cancer Ther 2010, 9(6):1562-1573), as evidenced by Tozer et al (Nature Reviews Cancer 2005, 5:423—435) is withdrawn in view of Applicant’s arguments.
	Rejection of claims 1, 10, 11,  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20160031984 A1, earliest effective filing date 4/4/2014) further in view of Noubia (US 2016/0159905 A1, published 6/9/2016), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).
	In regards to claims 1, and 10-11, Chu et al. teach the isolation of antibodies which bind to leucine-rich repeat containing G-protein-coupled receptor 5 (LGR5)and their use in treating cancer.
	Below is an alignment of the instant heavy chain CDRs (instant SEQ ID NO: 1-3) of instant claim 1 aligned with SEQ ID NO: 19 of Chu et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Chu et al. comprises a heavy chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.
 
    PNG
    media_image1.png
    135
    665
    media_image1.png
    Greyscale

	Below is an alignment of the light chain CDRs (SEQ ID NO: 4-6) of instant claim 1 aligned with SEQ ID NO: 21 of Chu et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Chu et al. comprises a light chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.
 
    PNG
    media_image2.png
    151
    575
    media_image2.png
    Greyscale


	Below is an alignment of the heavy chain variable domain of claim 10 aligned with SEQ ID NO: 19 of Chu et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Chu et al. corresponds to instant SEQ ID NOs: 7 and 8.

Sequence Alignment between Instant SEQ ID NOs: 7 and 8 against Chu SEQ ID NO: 19

    PNG
    media_image3.png
    206
    498
    media_image3.png
    Greyscale

	
	Below is an alignment of the light chain variable domain of claim 11 aligned with SEQ ID NO: 21 of Chu et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Chu et al. corresponds to instant SEQ ID NOs: 9 and 10.

Sequence Alignment between Instant SEQ ID NOs: 9 and 10 against Chu SEQ ID NO: 21
 
    PNG
    media_image4.png
    212
    539
    media_image4.png
    Greyscale

	Regarding claims 16, 17, 18, 19, and 23, Chu et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 101). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In example 23, Chu teaches that 18G7H6A3, which comprises SEQ ID NOs: 19 and 21, in combination with FOLFIRI showed significant anti-tumor activity for treating metastatic colorectal cancer (Page 14, paragraph [0141]). In Examples 31 and 32, Chu et al. teach that 18G7H6A3+ chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 16, [0156], last 3 lines; page 16, [0158], last 3 lines). In Examples 35 and 36, Chu et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 17, [0166]-[0167]; [0170]-[0171]). In Examples 41 and 42, Chu et al. teach that 18G7H6A3 or 18G7H6A1, respectively, chemotherapy increases survival for breast cancer patients more than chemotherapy alone (page 18, [0182]-[0183]; page 18, [0185]-[0186]). In Example 43, Chu et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody (page 18, [0189]).
	Chu does not teach administering a checkpoint inhibitor wherein the inhibitor is an antibody that binds PD-1.
	This deficiency is made up for by Noubia.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). 
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
	It would have been obvious to one of ordinary skill in the arts to modify the method of Chu to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.

Claims 1, 10-11, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20160031984 A1, earliest effective filing date 4/4/2014) further in view of Noubia (US 2016/0159905 A1, published 6/9/2016) and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
	The teachings of claims 1, 10-11, 15-19, and 23, are discussed supra.
In regards to claims 20 and 22, Chu and Noubia do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Chu and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Chu and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1. Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 10-11, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (WO2015153916A1, pub date: 10/8/2015, effectively filed date: 2/4/2015, reference of the IDS) further in view of Noubia (US 2016/0159905 A1, published 6/9/2016), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).
	In regards to claims 1, and 10-11, Reyes et al. teach the isolation of antibodies which bind to leucine-rich repeat containing G-protein-coupled receptor 5 (LGR5)and their use in treating cancer.
	Below is an alignment of the instant heavy chain CDRs (instant SEQ ID NO: 1-3) of instant claim 1 aligned with SEQ ID NO: 19 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Reyes et al. comprises a heavy chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.
 
    PNG
    media_image1.png
    135
    665
    media_image1.png
    Greyscale

	Below is an alignment of the light chain CDRs (SEQ ID NO: 4-6) of instant claim 1 aligned with SEQ ID NO: 21 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Reyes et al. comprises a light chain CDR1, CDR2, and CDR3 corresponding to the sequences of instant claim 1.
 
    PNG
    media_image2.png
    151
    575
    media_image2.png
    Greyscale


	Below is an alignment of the heavy chain variable domain of claim 10 aligned with SEQ ID NO: 19 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 19 of Reyes et al. corresponds to instant SEQ ID NOs: 7 and 8.

Sequence Alignment between Instant SEQ ID NOs: 7 and 8 against Reyes SEQ ID NO: 19

    PNG
    media_image3.png
    206
    498
    media_image3.png
    Greyscale

 
	Below is an alignment of the light chain variable domain of claim 11 aligned with SEQ ID NO: 21 of Reyes et al. (instant application sequences on top; Reyes on bottom). It is apparent that SEQ ID NO: 21 of Reyes et al. corresponds to instant SEQ ID NOs: 9 and 10.

Sequence Alignment between Instant SEQ ID NOs: 9 and 10 against Reyes SEQ ID NO: 21
 
    PNG
    media_image4.png
    212
    539
    media_image4.png
    Greyscale

	Regarding claims 16, 17, 18, 19, and 23, Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In example 23, Chu teaches that 18G7H6A3, which comprises SEQ ID NOs: 19 and 21, in combination with FOLFIRI showed significant anti-tumor activity for treating metastatic colorectal cancer (Page 14, paragraph [0141]). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Examples 41 and 42, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, chemotherapy increases survival for breast cancer patients more than chemotherapy alone (page 47, [0182]-[0183]; page 48, [0185]-[0186]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.
	Reyes does not teach administering a checkpoint inhibitor wherein the inhibitor is an antibody that binds PD-1.
	This deficiency is made up for by Noubia.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). As further evidenced by Colucci, there is no difference in response rate, TTP, and OS for patients treated with the FOLFIRI or FOLFOX regimens, and both combination therapies seemed effective as first-line treatment in advanced CRC patients (Abstract, Conclusion).
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
	It would have been obvious to one of ordinary skill in the arts to modify the method of Reyes to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.

Claims 1, 10-11, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (WO2015153916A1, reference of the IDS) further in view of Noubia (US 2016/0159905 A1, published 6/9/2016) and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
	The teachings of claims 1, 10-11, 15-19, and 23, are discussed supra.
In regards to claims 20 and 22, Reyes and Noubia do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of Reyes and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of Reyes and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1. Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant’s Arguments for Unexpected Results
	Applicants argue that the anti-LGR5 antibody in combination with a PD-1 blockade by RMP1-14 (antibody against murine PD-1) unexpectedly reduced the number of tumoral Tregs more than the anti-LGR5 antibody alone and more than anti- PD-1 blockade alone (referring to FIG. 4). The number of Tregs in the tumour microenvironment is known in the art as a prognostic value indicating a bad patient prognosis. Therefore, Tregs decreasing in tumours in this first-time combination indicated that the infiltration of immune cells would follow in such a way that it would be beneficial and lead to, not only a better prognosis for treated patients, but also potentially a decrease in tumour size over a longer period of time. No change in Tregs would indicate no effect of the combination in treating patients with colon cancer. However, a decrease in Tregs (as demonstrated in the current application) is indicative of a change in immune status (i.e., a decrease in a critical immune population known to represent immunosuppression and a poor patient prognosis). Therefore, the microenvironment is shown to progress towards benefit and a better patient immune response, thus evidencing synergy between the claimed combination in the treatment of colon cancer.
	Applicants also state that the MC38 syngeneic mouse colon cancer model described therein is a tumour model wherein the in vivo doubling time of subcutaneous MC38 tumours is approximately 4 days, i.e., a modest growth rate which can facilitate up to a three-week dosing window for test agents to elicit their anti-tumour activity (see Example 1). This model was used to evaluate response to checkpoint inhibitor antibodies, such as PD-1, in a immunocompetent mouse in combination with the claimed anti-LGR5 antibody. As described in the present specification, the control group reached an ethical tumour size of approximately 1000mm3 at which time tumours were collected and analysed for identification of immune cell populations by flow cytometry in order to gain a better understanding of how the combination treatment was working and whether the immunosuppressive tumour microenvironment could be altered. The short-term MC38 tumour model was the most accurate model to use for this study because the MC38 cancer cells were known to express the LGR5 target (which is expressed on cancer stem cells). With such a short-term model it wasn't anticipated that treatment would be long enough to see efficacy represented as a reduction of tumour size in the combination treatment group beyond that expected in the corresponding control group. Therefore, the analysis of tumours was undertaken when tumours were still at a size that allowed tumour dissociation. In the clinic, efficacy is not observed in cancer patients treated with checkpoint inhibitors until 6-12 months post treatment.

Response to Arguments
	Applicant’s arguments have been considered but are not found persuasive. Taking note of Figure 4 of the instant specification, the data shows the anti-LGR5 antibody in combination with a PD-1 blockade by RMP1-14 (antibody against murine PD-1) reduced the number of tumoral Tregs more than the anti-LGR5 antibody alone and more than anti- PD-1 blockade alone. However, although Applicant concludes that reduction of Tregs via the combination of anti-LGR5 antibody in combination with a PD-1 blockade by RMP1-14 (antibody against murine PD-1)  synergistic, Examiner disagrees. 
	As stated in MPEP 716.02(a), “’A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.’ In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
	Applicant has neither shown a greater than expected result, nor demonstrated synergy. The expected result was that the combination of the anti-LGR5 antibody in combination with a PD-1 blockade by RMP1-14 (antibody against murine PD-1) would be more effective than a treatment comprising an anti-LGR5 antibody alone or a treatment comprising an anti-PD-1 alone. Applicant’s data only shows the expected results that a combination is more effective without any evidence of synergy. Further, Figure 1 shows that a reduction of tumour size in the combination treatment group is similar to the reduction of tumour size in the anti-PD-1 group and is not indicative of any synergistic or unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-11, 15-20, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US9546214B2 in view of Reyes et al. (WO2015153916A1, reference of the IDS), Noubia (US 2016/0159905 A1, published 6/9/2016), and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
The patented antibody of the claims of US9546214B2 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1), with a VH sequence of SEQ ID NO: 19 or 48 (same as instant SEQ ID NOs:7 or 8 of claim 10) and VL sequence of SEQ ID NO:21 or 49 (same as instant SEQ ID NO:9 or 10 of claim 11).
Claims 10 of US9546214B2 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 11 of US9546214B2 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 12 and 13 of US9546214B2 is directed to the antibody of claim 1 inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface.
Claim 15 of US9546214B2 is directed to a pharmaceutical composition comprising the antibody of claim | and a pharmaceutically acceptable carrier.
Claims 1-15 of US9546214B2 do not teach treating colorectal cancer.
Claims 1-15 of US9546214B2 do not teach the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan.
Claims 1-15 of US9546214B2 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors. 
Claims 1-15 of US9546214B2 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
However, these limitations are made up in Reyes, Noubia, and Lavranos.
	Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In example 23, Chu teaches that 18G7H6A3, which comprises instant SEQ ID NOs:1-6 of instant claim 1, in combination with FOLFIRI showed significant anti-tumor activity for treating metastatic colorectal cancer (Page 14, paragraph [0141]). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). As further evidenced by Colucci, there is no difference in response rate, TTP, and OS for patients treated with the FOLFIRI or FOLFOX regimens, and both combination therapies seemed effective as first-line treatment in advanced CRC patients (Abstract, Conclusion).
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
	It would have been obvious to one of ordinary skill in the arts to modify the method of US9546214B2 to treat colorectal cancers, as taught by Reyes. One of ordinary skill in the arts would have been motivated to do so as Reyes teaches anti-LGR5 antibodies treat colon cancer. Further, one of ordinary skill in the arts would have had a reasonable expectation of success, as the antibodies of Reyes and US9546214B2 have the same CDRs.
	It would have been further obvious to modify the method of US9546214B2 and Reyes to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of US9546214B2, Reyes, and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of US9546214B2, Reyes, and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1. 
Thus the inventions of instant claims 1, 10-11 and 15-20, 22-23 were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 15-20, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US10358500B2 in view of Noubia (US 2016/0159905 A1, published 6/9/2016) and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
The patented antibody of the claims of US10358500B2 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1).
Claim 1 of US10358500B2 teaches a method of treating colorectal cancer.
Claims 2-6 of US10358500B2 teaches the method of claim 1 comprising administering an additional therapy in combination with the administration of the human or humanized antibody or epitope-binding fragment thereof, wherein the chemotherapeutic agent is folinic acid, fluorouracil, irinotecan, gemcitabine, paclitaxel, nab-paclitaxel, cetuximab, PI3K/mTOR dual inhibitor (NVP), or SN38.
Claim 13 of US10358500B2 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 1-15 of US10358500B2 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors. 
Claims 1-15 of US10358500B2 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
However, these limitations are made up in Noubia and Lavranos.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). As further evidenced by Colucci, there is no difference in response rate, TTP, and OS for patients treated with the FOLFIRI or FOLFOX regimens, and both combination therapies seemed effective as first-line treatment in advanced CRC patients (Abstract, Conclusion).
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
	It would have been further obvious to modify the method of US10358500B2 to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of US10358500B2 and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of US10358500B2, and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1. 
Thus the inventions of instant claims 1, 15-20, and 22-23 were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 15-20, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-89 of copending Application No. 16/621,897 (US-20200114017-A1) in view of Reyes et al. (WO2015153916A1, reference of the IDS), Noubia (US 2016/0159905 A1, published 6/9/2016), and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
The patented antibody drug conjugate of the claims of copending Application No. 16/621,897 comprises a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1).
Claims 13 of copending Application No. 16/621,897 teaches the anti-LGR5 antibody drug conjugate of claim 1 wherein the antibody drug conjugate has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 14 of copending Application No. 16/621,897 teaches the anti-LGRS5 antibody drug conjugate of claim 1 wherein the antibody drug conjugate has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 12 of copending Application No. 16/621,897 is directed to the antibody drug conjugate of claim 1 wherein the antibody drug conjugate inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface.
Claim 9 of copending Application No. 16/621,897 is directed to a pharmaceutical composition comprising the antibody drug conjugate of claim 1 and a pharmaceutically acceptable carrier.
Claim 20 of copending Application No. 16/621,897 is directed to a method comprising the a chemotherapeutic agent, wherein the chemotherapeutic agent is selected from the group consisting of folinic acid, fluorouracil, irinotecan, gemcitabine and nab-paclitaxel.
Claims 1-20 of copending Application No. 16/621,897 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors.
Claims 1-20 of copending Application No. 16/621,897 do not teach treating colorectal cancer.
Claims 1-20 of copending Application No. 16/621,897 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
However, these limitations are made up in Reyes, Noubia, and Lavranos.
	Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In example 23, Chu teaches that 18G7H6A3, which comprises instant SEQ ID NOs:1-6 of instant claim 1, in combination with FOLFIRI showed significant anti-tumor activity for treating metastatic colorectal cancer (Page 14, paragraph [0141]). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3+ chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). As further evidenced by Colucci, there is no difference in response rate, TTP, and OS for patients treated with the FOLFIRI or FOLFOX regimens, and both combination therapies seemed effective as first-line treatment in advanced CRC patients (Abstract, Conclusion).
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to treat colorectal cancers with the anti-LGR5 antibody, as taught by Reyes. One of ordinary skill in the arts would have been motivated to do so as Reyes teaches anti-LGR5 antibodies that are not part of a conjugate, still effectively treat colon cancer. Further, one of ordinary skill in the arts would have had a reasonable expectation of success, as the antibodies of Reyes and the copending application have the same CDRs.
	It would have been further obvious to modify the method of the copending application and Reyes to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of the copending application, Reyes, and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of the copending application, Reyes, and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1.
Thus the inventions of instant claims 1, 15-20, and 22-23, were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-89 of copending Application No. 16/449,154 (US-20190389964-A1) in view of Reyes et al. (WO2015153916A1, reference of the IDS), Noubia (US 2016/0159905 A1, published 6/9/2016), and Lavranos (Mol Cancer Ther 1 December 2015; 14 (12_Supplement_2): B92., published 12/1/2015), as evidenced by the National Cancer Institute Thesaurus (Version 21.03e, release date 03/29/2021, accessed 04/17/2021, https://ncit.nci.nih.gov/ncitbrowser/pages/home.jsf?version=2 1.03e).).
The patented antibody of the claims of copending Application No. 16/449,154 is a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs:23,25,27 and 29,31,33 (same as instant SEQ ID NOs:1-6 of instant claim 1), with a VH sequence of SEQ ID NO: 19 (same as instant SEQ ID NO:7 of claim 10) and VL sequence of SEQ ID NO:21 (same as instant SEQ ID NO:9 of claim 11).
Claims 82 of copending Application No. 16/449,154 teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 83 of copending Application No. 16/449,154 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, PI3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 80-81 of copending Application No. 16/449,154 is directed to the antibody of claim 1 inhibits growth of cancer stem cell that expresses CD44 or CD166 on its surface.
Claim 86 of copending Application No. 16/449,154 is directed to a pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier.
Claim 89 of copending Application No. 16/449,154 is directed to a kit comprising the antibody and a chemotherapeutic agent, wherein the chemotherapeutic agent is selected from the group consisting of folinic acid, fluorouracil, irinotecan, gemcitabine and nab-paclitaxel.
Claims 76-89 of copending Application No. 16/449,154 do not teach the use of combinations of anti-LGR5 antibodies and immune checkpoint inhibitors to treat tumors.
Claims 76-89 of copending Application No. 16/449,154 do not teach treating colorectal cancer.
Claims 76-89 of copending Application No. 16/449,154 do not teach the administration of vascular disrupting compounds corresponding to formula (1), BNC105, or BNC105P.
However, these limitations are made up in Reyes, Noubia, and Lavranos.
	Reyes et al. teach a method of treating a cancer (tumor) by administering the LGR5 antibody in combination with folinic acid (leucovorin), fluorouracil (5-fluorouracil), and irinotecan (claim 36). As evidenced by the NCI Thesaurus, the combination of folinic acid, fluorouracil, and irinotecan (FOLFIRI) is the standard of care for treating advanced-stage and metastatic colorectal cancer (see page 3, “Definition”). In example 23, Chu teaches that 18G7H6A3, which comprises instant SEQ ID NOs:1-6 of instant claim 1, in combination with FOLFIRI showed significant anti-tumor activity for treating metastatic colorectal cancer (Page 14, paragraph [0141]). In Examples 31 and 32, Reyes et al. teach that 18G7H6A3 + chemotherapy induces greater and more durable tumor shrinkage than chemotherapy alone for treating colon cancer (page 43, [0156], last 3 lines; page 44, [0158], last 3 lines). In Examples 35 and 36, Reyes et al. teach that 18G7H6A3 or 18G7H6A1, respectively, + chemotherapy increases survival for colon cancer patients more than chemotherapy alone (page 45, [0166]-[0167]; [0170]-[0171]. In Example 43, Reyes et al. teach that when given in combination with chemotherapy to patients with colon cancer, 18G7H6A3 induces fewer side effects than another anti-LGR5 antibody.
	Noubia discloses an anti-PD-1 antagonist antibody composition comprises a second agent selected from fluorouracil, FOLFOX, and folinic acid (paragraph 0234). As further evidenced by Colucci, there is no difference in response rate, TTP, and OS for patients treated with the FOLFIRI or FOLFOX regimens, and both combination therapies seemed effective as first-line treatment in advanced CRC patients (Abstract, Conclusion).
	Noubia discloses the anti-PD-1 antibody is nivolumab or pembrolizumab (paragraph 231).
Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to treat colorectal cancers, as taught by Reyes. One of ordinary skill in the arts would have been motivated to do so as Reyes teaches anti-LGR5 antibodies treat colon cancer. Further, one of ordinary skill in the arts would have had a reasonable expectation of success, as the antibodies of Reyes and the copending application have the same CDRs.
	It would have been further obvious to modify the method of the copending application and Reyes to further comprise an anti-PD-1 antagonist antibody, wherein the antibody is nivolumab or pembrolizumab. One of ordinary skill in the arts would have been motivated to do so, as Noubia already teaches treating cancers with a combination of an anti-PD-1 antagonist antibody in combination with 
fluorouracil, FOLFOX, or folinic acid. Further, one would have had a reasonable expectation of success, as FOLFIRI and FOLFOX both comprise fluorouracil and folinic acid, and are both found to be effective in treating colorectal cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the treatment method of the copending application, Reyes, and Noubia to further comprise the addition of BNC105. Lavranos teaches BNC105 displayed synergy with anti-PD-1 and supports the combination of BNC105 with immune checkpoint inhibitors.
One of ordinary skill in the art would have been motivated to do so in order to provide a more effective treatment for subjects with colorectal tumors. One of ordinary skill would have had a reasonable expectation of success in modifying the method of the copending application, Reyes, and Noubia with that of Lavranos because of the teachings of Lavranos stating that BNC105P is effective and shows synergy with anti-PD-1.
Thus the inventions of instant claims 1, 10, 11, 15-20, and 22-23, were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643